DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-25 are pending in the application.  Claim 26 is cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2019/002596, filed on January 25, 2019, which claims the benefit of Japanese Patent Application No. 2018-010984 filed on January 25, 2018, and Japanese Patent Application No. 20 18- 084202 filed on April 25, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding rejection of claims 14, 15, 24 and 25 as lacking full scope of enablement for treating inflammatory or autoimmune disease or hematologic cancer, the REMARKS of 12/14/2021, together with the Ishii declaration made under 35 U.S.C. 1.132, presented convincing arguments for enablement of the claimed scope, and therefore the rejections have been withdrawn in view of the amendments, which removed claims to prophylactic embodiments.
The claimed compounds of general formula (I), medicaments and pharmaceutical compositions comprising the compounds, methods of suppressing TNF-α production in a mammal and methods for treating an inflammatory or autoimmune disease or hematologic cancer by administration of the compounds are novel and unobvious over the prior art.  Prior art regarding thalidomide-type therapeutics in treatment of relevant conditions can be found in Awan (Leukemia and Lymphoma 2010 51(1):27-38; cited previously) (hematological malignancies), Eitan (Experimental Neurology 2015 273:151-160) (autoimmune disease), and Lopez-Millan (Experimental & Molecular Medicine 2017 49 e290:1-9) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-25, reordered in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.